UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE TO Amendment No. 3 TENDER OFFER STATEMENT UNDER SECTION 14(d)(1) or 13(e)(1) OF THE SECURITIES EXCHANGE ACT OF 1934 VALIDUS HOLDINGS, LTD. (Name of Subject Company (Issuer) and Filing Person (Offeror)) Common Shares, par value $0.175 (Title of Class of Securities) G9319H102 (CUSIP Number of Class of Securities) Validus Holdings, Ltd. Attention: Robert F. Kuzloski,Esq. 29 Richmond Road, Pembroke, Bermuda HM 08 (441) 278-9000 (Name, address and telephone number of person authorized to receive notices and communications on behalf of filing person) Copy to: Todd E. Freed,Esq. Skadden, Arps, Slate, Meagher & Flom LLP Four Times Square New York, New York 10036 (212) 735-3000 CALCULATION OF FILING FEE Transaction Valuation(1) Amount of Filing Fee(2) $ (1) Calculated solely for purposes of determining the amount of the filing fee. This amount is based upon the offer to purchase for up to $200,000,000 of common shares of Validus Holdings, Ltd. (2) The amount of the filing fee, calculated in accordance with Rule0-11 under the Securities Exchange Act of 1934, as amended, as modified by Fee Rate Advisory No. 3 for fiscal year 2012, equals $114.60 per $1,000,000 of the value of the transaction. þ Check the box if any part of the fee is offset as provided by Rule0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form or Registration No.: Schedule TO Filing Party: Validus Holdings, Ltd. Date Filed: May 7, 2012 o Check the box if filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: o third-party tender offer subject to Rule14d-1. þ issuer tender offer subject to Rule13e-4. o going-private transaction subject to Rule13e-3. o amendment to Schedule13D under Rule13d-2. Check the following box if the filing is a final amendment reporting the results of the tender offer:þ This Amendment No. 3 (this “Amendment”) amends and supplements the Tender Offer Statement on ScheduleTO originally filed with the Securities and Exchange Commission (the “SEC”) by Validus Holdings, Ltd., a Bermuda exempted company (“Validus” or the “Company”), on May 7, 2012, as amended and supplemented by Amendment No. 1 to the Schedule TO filed with the SEC on May 21, 2012 and Amendment No. 2 to the Schedule TO filed with the SEC on June 6, 2012 (collectively, the “Schedule TO”), in connection with the offer by Validus to purchase for cash up to $200,000,000 of its common shares, which includes voting common shares, par value $0.175 per share (the “Voting Common Shares”) and non-voting common shares, par value $0.175 per share (together with the Voting Common Shares, the “Shares”), pursuant to (i)auction tenders at prices specified by the tendering shareholders of not greater than $33.50 nor less than $30.50 per Share or (ii)purchase price tenders, in either case upon the terms and subject to the conditions described in the Offer to Purchase, dated May7, 2012 (the “Offer to Purchase”), a copy of which was filed as Exhibit (a)(1)(A) to the Schedule TO, and in the related Letter of Transmittal (the “Letter of Transmittal,” which together with the Offer to Purchase, as they may be amended or supplemented from time to time, constitute the “Tender Offer”), a copy of which was filed as Exhibit (a)(1)(B) to the Schedule TO. The information contained in the Offer to Purchase and the Letter of Transmittal is hereby expressly incorporated by reference into this Amendment, except that such information is hereby amended and supplemented to the extent specifically provided herein. Item 11.Additional Information. Item 11 of the Schedule TO is hereby amended and supplemented to add at the end thereof the following: “On June 11, 2012, the Company issued a press release announcing the final results of the Tender Offer, which expired at 5:00 p.m., New York City time, on June 5, 2012. A copy of the press release is filed as Exhibit (a)(5)(C) to this Schedule TO and is incorporated herein by reference.” Item12.Exhibits. Exhibit No. Description (a)(5)(C) Press release announcing final results of the Tender Offer, dated June 11, 2012. SIGNATURE After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. VALIDUS HOLDINGS, LTD. By: /s/ Joseph E. (Jeff) Consolino Name: Joseph E. (Jeff) Consolino Title: President & Chief Financial Officer Date: June 11, 2012 EXHIBITINDEX Exhibit No. Description (a)(1)(A) Offer to Purchase, dated May7, 2012.* (a)(1)(B) Letter of Transmittal.* (a)(1)(C) Notice of Guaranteed Delivery.* (a)(1)(D) Letter to Brokers, Dealers, Commercial Banks, TrustCompanies and Other Nominees, dated May7, 2012.* (a)(1)(E) Letter to Clients for use by Brokers, Dealers, Commercial Banks, TrustCompanies and Other Nominees, dated May7, 2012.* (a)(1)(F) Summary Advertisement, dated May7, 2012.* (a)(2) None. (a)(3) Not applicable. (a)(4) Not applicable. (a)(5)(A) Press release announcing the Tender Offer, dated May2, 2012 (incorporated by reference from the Company’s Form8-K filed with the SEC on May3, 2012). (a)(5)(B) Press release announcing preliminary results of the Tender Offer, dated June 6, 2012. (a)(5)(C) Press release announcing final results of the Tender Offer, dated June 11, 2012. (b) None. (d)(1) Shareholders’ Agreement dated as of December12, 2005 among Validus Holdings, Ltd. and the Shareholders Named Therein (incorporated by reference from FormS-1, SEC File No.333-139989). (d)(2) Validus Holdings, Ltd. 2005 Amended& Restated Long-Term Incentive Plan (incorporated by reference from FormS-1, SEC File No.333-139989). (d)(3) Form of Amended Post-IPO Restricted Share Award Agreement for Validus Executive Officers (incorporated by reference from the Company’s Annual Report on Form10-K for the year ended December31, 2010, filed with the SEC on February18, 2011). (d)(4) Form of Pre-IPO Restricted Share Agreement for Executive Officers (incorporated by reference from S-1 SEC File No.333-139989). (d)(5) Form of Restricted Share Agreement at Talbot Acquisition Date for Messrs.Atkin, Bonvarlet and Carpenter (incorporated by reference from the Company’s Annual Report on Form10-K for the year ended December31, 2007, filed with the SEC on March6, 2008). (d)(6) Form of Amended Restricted Share Agreement for Talbot Executive Officers (incorporated by reference from the Company’s Annual Report on Form10-K for the year ended December31, 2010, filed with the SEC on February18, 2011). (d)(7) Amended and Restated Restricted Share Agreement between Validus Holdings, Ltd. and Edward J. Noonan (incorporated by reference from FormS-1, SEC File No.333-139989). (d)(8) Stock Option Agreement between Validus Holdings, Ltd. and Edward J. Noonan (incorporated by reference from FormS-1, SEC File No.333-139989). (d)(9) Form of Stock Option Agreement for Executive Officers prior to 2008 (incorporated by reference from FormS-1, SEC File No.333-139989). (d)(10) Form of Stock Option Agreement for Executive Officers commencing in 2008 (incorporated by reference from the Company’s Annual Report on Form10-K for the year ended December31, 2007, filed with the SEC on March6, 2008). (d)(11) Form of Performance Share Award Agreement for Validus Executive Officers (incorporated by reference from the Company’s Annual Report on Form10-K for the year ended December31, 2010, filed with the SEC on February18, 2011). (d)(12) Form of Performance Share Award Agreement for Talbot Executive Officers (incorporated by reference from the Company’s Annual Report on Form10-K for the year ended December31, 2010, filed with the SEC on February18, 2011). (g) None. (h) None. *Previously filed with the Schedule TO on May 7, 2012.
